     Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 1 of 7 PageID #: 77




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

KRISTIN MARIE WELTE                                                                    PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:19-CV-P177-JHM

MORGAN MCKINLEY et al.                                                             DEFENDANTS


                                   MEMORANDUM OPINION

         This is a pro se civil rights-action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Kristin Marie Welte leave to proceed in forma pauperis.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set

forth below, the Court will dismiss this action.

                                I. SUMMARY OF COMPLAINT

         Plaintiff was formerly incarcerated at the Webster County Detention Center (WCDC).

She brings this suit against WCDC Jailer Morgan McKinley in both his official and individual

capacities; Kathleen Kenney, Commissioner of the Kentucky Department of Corrections

(KDOC), in her official-capacity only; and Lou-Anna Redcorn, the Commonwealth Attorney for

Fayette County, in her official capacity only.

         Plaintiff first alleges that she was denied meaningful access to the courts at WCDC “due

to the denial of a law library or the equivalent, law books at the [WCDC]. On November 16,

2019, [Plaintiff] filed a grievance via ‘kiosk’ based on the jail not having law books, the same

day the response was received ‘local facilities unlike prisons are not required by law or

administrative regulations to provide law books to the inmate population.’”

         Plaintiff next alleges that the KDOC “has created a disparity between Men and Women

incarcerated in prison versus local facilities inconsistent with the equal protection clause, the
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 2 of 7 PageID #: 78




Fourteenth Amendment equal protection guarantee. Women like [Plaintiff] are not afforded the

same program opportunities, as male state inmates, because the state lacks prison bed space for

women due to lack of facilities.” Plaintiff further states that the KDOC “has not only converted

a womens prison into a mens facility in 2015 but changed their mandate in 2017 to preclude

unclassified inmates in local facilities from participating in programs like Moral Recognition

Therapy (MRT).” Plaintiff continues, “Women like [Plaintiff] are being housed in local facilities

for the duration of their sentences without work or program opportunities.” Finally, Plaintiff

states that the KDOC “knowingly houses inmates like [Plaintiff] in local facilities such as the

WCDC without access to law books.”

       Plaintiff’s final allegation is that in November 2019 she was informed by Roederer

Correctional Complex staff that she “could not be classified in a local facility due to an active

case showing at the Fayette Co. Grand Jury [].” Plaintiff states that the “case was included in the

[indictment in the case] which [Plaintiff] is serving now. This ‘active’ status has prejudiced

[Plaintiff], and is a violation of her constitutional rights guaranteed by the Fifth Amendment.”

       As relief, Plaintiff seeks damages and an injunction ordering WCDC to provide “law

books” and the KDOC “to eliminate their mandate requiring all inmates to be classified in order

to participate in MRT.”

       The record reflects that Plaintiff is now incarcerated at the state women’s prison, the

Kentucky Correctional Institution for Women (DN 12).

                                    II. LEGAL STANDARD

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of



                                                 2
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 3 of 7 PageID #: 79




the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).




                                                   3
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 4 of 7 PageID #: 80




                                           III. ANALYSIS

        Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

        A. WCDC Jailer McKinley

        Although Plaintiff does not make specific allegations against Defendant WCDC Jailer

McKinley in the complaint, the Court presumes Plaintiff’s claims against him are based upon the

allegation that there is no law library at WCDC. In Bounds v. Smith, 430 U.S. 817 (1977), the

Supreme Court recognized a prisoner’s fundamental right of access to the courts. However,

Bounds did not create an abstract, freestanding right to a law library, litigation tools, or legal

assistance. Lewis v. Casey, 518 U.S. 343, 351 (1996). Rather, to state a claim, an inmate must

show that any shortcomings in the library, litigation tools, or legal assistance caused actual injury

to a legal claim. Id. at 351; Talley-Bey v. Knebl, 168 F.3d, 884, 886 (6th Cir. 1999); Kensu v.

Haigh, 87 F.3d 172, 175 (6th Cir. 1996); Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.

1996); Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985). Because Plaintiff does not allege

that she was actually injured in litigation due to her lack of access to a law library, she fails to

state a claim of constitutional dimensions. Thus, any claim against WCDC Jailer McKinley must

be dismissed for failure to state a claim upon which relief may be granted.




                                                   4
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 5 of 7 PageID #: 81




        B. KDOC Commissioner Kenney

        Plaintiff also fails to connect her official-capacity claim against KDOC Commissioner

Kenney to any specific allegations. Nonetheless, for purposes of this review, the Court will

assume that Plaintiff’s claim against her is based upon the allegation that the KDOC has violated

Plaintiff’s rights under the Equal Protection Clause of the Fourteenth Amendment because she is

a state inmate housed in a county facility who is treated differently than male state inmates who

are housed in state correctional facilities.

        “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Because Commissioner Kenney is an employee or officer of the Commonwealth of Kentucky,

Plaintiff’s official-capacity claim against her is deemed a claim against the Commonwealth of

Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State officials sued in their official

capacities for money damages are not “persons” subject to suit under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, to the extent that Plaintiff seeks damages

from Commissioner Kenney, she fails to state a cognizable claim under § 1983. Additionally,

the Eleventh Amendment acts as a bar to any claim for damages against Commissioner Kenney

in her official capacity. Kentucky v. Graham, 473 U.S. at 169.

        Plaintiff does seem to ask for injunctive relief from Defendant Kenney, which

theoretically could trigger the exception to the Eleventh Amendment under Ex Parte Young,

209 U.S. 123 (1908). As noted above, Plaintiff alleges that the KDOC “changed their mandate

in 2017 to preclude unclassified inmates in local facilities from participating in programs like

Moral Recognition Therapy (MRT).” She asks the Court to order the KDOC to “eliminate their



                                                  5
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 6 of 7 PageID #: 82




mandate requiring all inmates to be classified in order to participate in MRT.” Because

Plaintiff’s allegation regarding classification and her related request for relief are seemingly

premised upon her incarceration in a county facility, and because the record reflects that she is

now incarcerated in a state facility, the Court finds that her request for injunctive relief is moot.

Thus, the Court will dismiss Plaintiff’s claim for injunctive relief against Defendant Kenney for

failure to state a claim upon which relief may be granted.

       C. Commonwealth Attorney Redcorn

       Finally, the Court turns to Plaintiff’s official-capacity claim against Commonwealth

Attorney Redcorn. Plaintiff again fails to make specific allegations against this Defendant, but

for purposes of this review, the Court will assume that Plaintiff’s claim against Commonwealth

Attorney Redcorn is based on the allegation that Plaintiff “could not be classified in a local

facility due to an active case showing at the Fayette Co. Grand Jury” because that “case was

included in the [indictment in the case] which [Plaintiff] is serving now.” The Court can discern

no constitutional claim based upon this allegation. However, even if it could, as stated above,

state officials cannot be sued in their official capacities for damages. See, e.g., Padgett v.

Daviess Cty., No. 4:16CV-P20-JHM, 2016 U.S. Dist. LEXIS 98441, at *5-6 (W.D. Ky. July 26,

2016) (dismissing official-capacity claim for damages against Commonwealth Attorney because

defendant was not a “person” under § 1983 and the claim was barred by the Eleventh

Amendment) (citing Boone v. Kentucky, 72 F. App’x 306, 307 (6th Cir. 2003) (“[Plaintiff’s]

request for monetary relief against the prosecutors in their official capacities is deemed to be a

suit against the state and also barred by the Eleventh Amendment.”)). Thus, Plaintiff’s official-

capacity claim against Commonwealth Attorney Redcorn must be dismissed for failure to state a




                                                   6
  Case 4:19-cv-00177-JHM Document 14 Filed 04/23/20 Page 7 of 7 PageID #: 83




claim upon which relief may be granted and for seeking damages a defendant immune from such

relief.

                                         IV. CONCLUSION

          For the foregoing reasons, the Court will enter a separate Order dismissing this action

consistent with this Memorandum Opinion.

Date:     April 23, 2020




cc:     Plaintiff, pro se
        Defendants
4414.011




                                                   7
